Opinion filed January 31, 2019




                                        In The


        Eleventh Court of Appeals
                                     ___________

                                 No. 11-18-00331-CV
                                     ___________

       MICHAEL SLACK, INDIVIDUALLY AND AS
 REPRESENTATIVE OF THE ESTATE OF CAROLYN SLACK,
               DECEASED, Appellant
                                           V.
         LUBBOCK COUNTY HOSPITAL DISTRICT D/B/A
           UNIVERSITY MEDICAL CENTER, Appellee


                     On Appeal from the 118th District Court
                            Howard County, Texas
                          Trial Court Cause No. 52748


                      MEMORANDUM OPINION
      The parties have filed in this court an agreed motion to dismiss this appeal.
The parties have executed a settlement agreement, and they request that we dismiss
this interlocutory appeal and remand the cause to the trial court so that the trial court
can enter an order of dismissal, thereby dismissing the case in its entirety. See
TEX. R. APP. P. 42.1(a)(2)(B).
        We grant the parties’ agreed motion, dismiss the appeal, and remand the cause
to the trial court for the rendition of a judgment in accordance with the parties’
settlement agreement. See id.


                                                                   PER CURIAM


January 31, 2019
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.1

Willson, J., not participating.




        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      2